875 F.2d 315Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James S. HARRIS, Plaintiff-Appellant,v.STATE OF MARYLAND, William Schaefer, Governor, Defendants-Appellees.
No. 88-7803.
United States Court of Appeals, Fourth Circuit.
Submitted March 24, 1989.Decided May 4, 1989.Rehearing Denied June 4, 1989.

James S. Harris, appellant pro se.
Before PHILLIPS, CHAPMAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
James S. Harris appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Harris v. State of Maryland, C/A No. 88-2865-B (D.Md. Oct. 13, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.